Citation Nr: 1219897	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1959 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2011, the Board issued a decision that denied the above claims.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a December 2011 Order vacating the March 2011 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.

Pursuant to the December 2011 Joint Motion for Remand, additional evidentiary development is required prior to the adjudication of the Veteran's claim.  In particular, the December 2011 Joint Motion contends that the Board's March 2011 decision failed to ensure compliance with Savage v. Shinseki, 24 Vet. App. 259 (2010).  See Savage, 24 Vet. App. at 269 ("VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.").  In this regard, the Court found that the Board failed to request clarification of the July 2008, February 2009, and September 2009 private examiners' letters with regard to interpretation of the audiograms provided by the private examiners.  Specifically the private examination reports failed to provide numerical interpretations of the audiograms as well as information regarding the type of speech recognition tests provided.  Additionally each examiner provided an opinion as to whether the Veteran's service-connected hearing loss affected his ability to maintain employment, but none of the opinions specifically addressed whether the Veteran's service-connected hearing loss alone created an impairment so severe as to render the average person unable to maintain substantially gainful employment.  

With consideration of the above, the Board finds that a remand is necessary to obtain clarification with regard to the opinions provided by Dr. C. R. in February 2009, Dr. D. F. in July 2008, and Dr. P. L. in September 2009.  In addition to clarification of the opinions provided, interpretations of the accompanying audiograms should also be provided by each private physician.  

Additionally, the Veteran has not been afforded a VA audiological examination since May 2008.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity with regard to a service-connected disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As such the Board finds a new VA audiological examination is warranted.

Finally, the Board notes that a decision on the claim for an increased rating for bilateral hearing loss could change the outcome of the Veteran's claim for a TDIU.  As such, the increased rating claim is inextricably intertwined with the TDIU claim currently on appeal.  For this reason, the issue of an increased rating for bilateral hearing loss must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.


Accordingly, the case is REMANDED for the following action:

1.  Obtain clarifying opinions and interpretations of audiograms from private physicians provided in February 2009 by Dr. C. R., in July 2008 by Dr. D. F., and in September 2009 by Dr. P. L.

Specifically, each private physician should provide an opinion with regard to whether the Veteran's service-connected bilateral hearing loss alone creates an impairment so severe that the average person with this disability would be unable to maintain substantially gainful employment.  Consideration may be given to the Veteran's education level, special training, and previous work experience but not to the Veteran's age or other nonservice-connected disabilities.  

Each private physician should also provide an exact numerical interpretation of the audiogram that accompanied each opinion.  In addition it should be noted whether any speech recognition test performed on the Veteran was a controlled speech discrimination test (Maryland CNC) as required by 38 C.F.R. § 4.85.  

2.  The RO should be afforded a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).  Based on examination of the Veteran and review of the record, the examiner should also provide an opinion with regard to whether the Veteran's service-connected bilateral hearing loss alone creates an impairment so severe that the average person with this disability would be unable to maintain substantially gainful employment.  Consideration may be given to the Veteran's education level, special training, and previous work experience but not to the Veteran's age or other nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.2 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the requested development has been completed, the RO should adjudicate the merits of the Veteran's claim for an increased rating for bilateral hearing loss and a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


